                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9       UNITED STATES OF AMERICA, et al.,                    CASE NO. C20-1746-JCC
10
                                   Plaintiffs,                ORDER
11
                    v.
12
         ELECTRON HYDRO LLC,
13
                                   Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for an order

16 regarding discovery procedure (Dkt. No. 20). The parties seek entry of the following order:

17          In accordance with this Court’s case scheduling order (Docket No. 19), Plaintiffs the

18 United States of America, Citizens for a Healthy Bay, and Puget Soundkeeper Alliance

19 (collectively, “Plaintiffs”), and Defendant Electron Hydro, LLC, (collectively, “the Parties”),

20 propose the following revised case schedule for the cases consolidated at case number 2:20-cv-

21 1746-JCC:

22          WHEREAS, Rule 26(f) of the Federal Rules of Civil Procedure states that the Parties

23 must develop a proposed discovery plan that states the Parties’ views and proposals on, among

24 other things, “any issues about disclosure, discovery, or preservation of electronically stored

25 information, including the form or forms in which it should be produced,” Fed. R. Civ. P.

26 26(f)(3)(C);


     C20-1746-JCC
     ORDER
     PAGE - 1
 1          WHEREAS, the Parties mutually seek to reduce the time, expense and other burdens of
 2 discovery of certain electronically stored information (“ESI”) and privileged materials, as

 3 described further below, and to better define the scope of their obligations with respect to

 4 preserving such information and materials;

 5          WHEREAS, under LCR 26(f), the Parties have reviewed the “Model Agreement
 6 Regarding Discovery of Electronically Stored Information in Civil Litigation” found under

 7 “Forms” on the Court’s website to ensure that this Order and Stipulation covers the same topics

 8 as the Model;
 9          WHEREAS, as provided in LCR 26(f), the proportionality standard set forth in Fed. R.
10 Civ. P. 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

11 application of the proportionality standard in discovery, requests for production of ESI and

12 related responses should be reasonably targeted, clear, and as specific as possible;

13          WHEREAS, an attorney’s zealous representation of a client is not compromised by
14 conducting discovery in a cooperative manner. The failure of counsel or the parties to litigation

15 to cooperate in facilitating and reasonably limiting discovery requests and responses raises

16 litigation costs and contributes to the risk of sanctions; and

17          WHEREAS, the Parties therefore are entering into this Stipulation with the request that
18 the Court enter it as an Order;

19          NOW THEREFORE, it is hereby STIPULATED and ORDERED:
20                                        I.      DEFINITIONS
21          1.      The terms used in this stipulation and order that are also used in the Federal Rules
22 of Civil Procedure and the Local Rules of Practice for civil proceedings before the United States

23 District Court for the Western District of Washington (“Local Rules”) have the same meaning

24 that they have under the Federal Rules and Local Rules, unless otherwise provided in this

25 stipulation and order. Whenever the terms set forth below are used in this stipulation and order,

26 the following definitions apply:


     C20-1746-JCC
     ORDER
     PAGE - 2
 1           (a)    “Draft,” when used to describe either an electronic or hard copy document, means
 2 “a preliminary version of a document that has been shared by the author with another person (by

 3 e-mail, print, or otherwise) or that the author no longer intends to finalize or to share with

 4 another person.”

 5           (b)    “Document Family” means a group of related documents including parent and
 6 child documents. A parent document is an electronic file that has at least one other electronic file

 7 attached to it or embedded within it. A child document is an electronic file that is attached to or

 8 embedded within another electronic file.
 9           (c)    “Duplicate,” when used to describe either an electronic or hard copy document,
10 means that the document does not show any facial differences, such as the inclusion of

11 highlights, underlining, marginalia, total pages, attachments, markings, revisions, or the

12 inclusion of tracked changes. Differences in system metadata fields, such as date created or

13 modified, that do not affect the face of the document, are not relevant to determining whether the

14 document is a duplicate.

15           (d)    “Gigabyte” means one billion bytes or 1,000 megabytes.
16           (e)    “Parties” means the parties to this litigation, including their employees and
17 agents.

18           (f)    “Policy” means a regular practice at an entity that managers know about and
19 expect to be carried out.

20                                      II.     PRESERVATION
21           2.     ESI That Is Not Reasonably Accessible. The following categories of ESI listed
22 below are not reasonably accessible in this litigation:

23           (a)    Data stored in a backup system for the purpose of system recovery or information
24 restoration, including but not limited to, disaster recovery backup tapes, continuity of operations

25 systems, and data or system mirrors or shadows, if such data are routinely deleted or written over

26 in accordance with an established routine system maintenance practice;


     C20-1746-JCC
     ORDER
     PAGE - 3
 1          (b)     Voice-mail messages;
 2          (c)     Instant messages, such as messages sent on AOL Instant Messenger or Microsoft
 3 Communicator, but not text messages;

 4          (d)     Electronic mail sent to or from a smartphone (e.g., BlackBerry, iPhone), tablet
 5 (e.g., iPad) provided that a copy of such e-mail is routinely saved elsewhere;

 6          (e)     Other electronic data stored on a smartphone or tablet, such as calendar or contact
 7 data or notes, provided that a copy of such information is routinely saved elsewhere;

 8          (f)     Logs of calls made from cellular phones;
 9          (g)     Deleted computer files, whether fragmented or whole (nothing in this order
10 authorizes the intentional deletion of ESI after the duty arose to preserve such ESI);

11          (h)     Data stored in random access memory (“RAM”), cache memory, or in temporary
12 or cache files, including internet history, web browser cache and cookie files, wherever located;

13          (i)     Data that is not accessible through the operating system installed on a device;
14          (j)     Data stored on photocopiers, scanners, and fax machines;
15          (k)     Server, system, or network logs;
16          (l)     Electronic data temporarily stored by scientific equipment or attached devices,
17 provided that the data that is ordinarily preserved as part of a laboratory report is, in fact,

18 preserved in its ordinary location and form; and

19          (m)     Data stored on electronic systems that were no longer in use five years before the
20 complaint was filed.

21          3.      Nothing in this Stipulation and Order prevents any Party from asserting, in
22 accordance with the Federal Rules of Civil Procedure, that other categories of ESI are not

23 reasonably accessible.

24          4.      The Parties need not preserve, for this litigation, the categories of ESI listed in
25 paragraph 2 unless, on the date that this stipulation and order is entered by the Court, either Party

26


     C20-1746-JCC
     ORDER
     PAGE - 4
 1 has a Policy that results in the routine preservation of such ESI, in which case such Party shall

 2 continue to preserve such ESI in accordance with its Policy.

 3          5.      No Discovery of Material Not Required To Be Preserved. The Parties shall not
 4 seek discovery of items that need not be preserved pursuant to paragraph 2 above. If any

 5 discovery request is susceptible of a construction that calls for the production of items that need

 6 not be preserved pursuant to paragraph 2, such items need not be searched for, produced, or

 7 identified on a privilege log pursuant to Fed. R. Civ. P. 26(b)(5).

 8          6.      Use of Documents During Litigation. Notwithstanding any other provision of this
 9 Order, the Parties may take any of the following actions with respect to documents and ESI

10 without breaching their duty to preserve documents and ESI:

11          (a)     The Parties may continue to work, in the ordinary course of business, on
12 documents that do not meet the definition of Draft in paragraph 1. However, the Parties shall

13 preserve Draft documents for discovery.

14          (b)     The Parties may move unfiled documents or ESI into files or folders that adhere
15 to an organizational scheme that was created before the complaint was filed in this matter.

16 Nothing in this paragraph prevents the Parties from implementing an organizational scheme that

17 applies only to documents or ESI created after the complaint was filed in this matter.

18          (c)     The Parties may delete, overwrite, or wipe ESI from devices that are being
19 replaced, upgraded, reimaged, disposed of, or returned at the end of lease, provided that the

20 potentially relevant ESI is first copied to a new location in a manner that preserves the data,

21 including metadata, that must be produced pursuant to Section VI of this Order.

22          (d)     The Parties may move data from one device to another, or from one location to
23 another, provided that a copy of the ESI remains accessible in the first location or the new copy

24 is created in a manner that preserves the data, including metadata, that must be produced

25 pursuant to Section VI of this Order.

26


     C20-1746-JCC
     ORDER
     PAGE - 5
 1          (e)     The Parties may load loose ESI into an enterprise content management system,
 2 provided that: (1) the enterprise content management system captures all of the metadata fields

 3 that must be produced under this order and does not convert the format of the ESI in a way that

 4 makes it significantly less accessible; or (2) the Parties maintain a copy of the ESI in its native

 5 format and make their production from this native file collection.

 6          (f)     The Parties may upgrade, patch, reprogram, or customize software that stores
 7 relevant data, even if such actions alter the way data is maintained, stored, or viewed, provided

 8 that the relevant data itself is not altered.
 9          (g)     The Parties may take any of the following actions with respect to data in a
10 database provided that it is part of the routine use of the database: input additional data; access

11 data; update the software running the database; append new data; and modify existing data.

12          (h)     The Parties may edit or take down any data on a publicly accessible internet site.
13          (i)     The Parties may add data to an intranet or private website. The Parties may edit or
14 take down any data on an intranet or private website, provided that a copy of the data is made

15 before the change and is preserved for discovery.

16          (j)     The Parties may compress, decompress, encrypt, or decrypt data subject to
17 preservation in this matter provided that any data losses during such processes do not result in

18 loss of the metadata required to be produced under this Order or significantly degrade the quality

19 of the data.

20          (k)     The Parties may update social media sites, but may not take affirmative steps to
21 delete relevant data posted before the filing of the Complaint.

22          7.      Preservation Does Not Affect Discoverability or Claims of Privilege. By
23 preserving documents or ESI for the purpose of this litigation, the Parties are not conceding that

24 such material is discoverable, nor are they waiving any claim of privilege.

25          8.      Other Preservation Obligations Not Affected. Nothing in this agreement affects
26 any obligations of the Parties to preserve documents or information for purposes other than this


     C20-1746-JCC
     ORDER
     PAGE - 6
 1 litigation, such as pursuant to court order, administrative order, statute, or in response to other

 2 anticipated litigation.

 3                                         III.    COLLECTION
 4          9.       Filtering.
 5          (a)     The Parties may de-NIST electronic files, removing known, traceable software
 6 applications in the National Software Reference Library (“NIST List”), available at

 7 https://www.nist.gov/itl/ssd/software-quality-group/nsrl-download.

 8          (b)     If a Producing Party proposes to apply other filters to limit ESI that is collected for
 9 processing and review (e.g., that identify system files, non-user generated files, or zero-byte

10 files), the Producing Party shall provide information to the other Parties regarding the filters,

11 how they work, and what impact they will have on the collections or productions. The Parties

12 shall meet and confer regarding such additional filters. The Parties may agree upon additional

13 filters in writing without further action from the Court. If the Parties cannot agree, the Party

14 seeking to apply the filter may file a motion for a protective order.

15          10.      Deduplication.
16          (a)       Deduplication of e-mail. The United States of America and Electron Hydro, LLC
17 must deduplicate e-mail by:

18                (1) comparing the MessageID or UNID metadata fields; or
19                (2) calculating and comparing the MD5, SHA-1, or SHA-256 hash value based on:
20 for Plaintiff, the following fields: to, from, cc, bcc, subject, body, the number of attachments and

21 attachment names; for Defendant, the message body, header (message date & time, subject,

22 author’s name and e-mail), recipients, and the combined hash value of individual hash values for

23 each attachment.

24          (b)      The Parties hereby stipulate and agree that in this matter there is a rebuttable
25 presumption of evidence that an e-mail correctly addressed to a recipient was actually delivered

26 to that recipient’s e-mail inbox. This stipulation does not apply to draft e-mails.


     C20-1746-JCC
     ORDER
     PAGE - 7
 1          (c)     Deduplication of ESI other than e-mail. The United States of America and
 2 Electron Hydro, LLC shall identify, based on MD5, SHA-1, or SHA-256 hash values, exact

 3 duplicates of electronic files other than e-mails that are larger than zero bytes and smaller than

 4 two gigabytes. The Parties shall, to the extent practicable, produce only one copy for each

 5 custodian that has possession or custody of the file.

 6          (d)     Custodians and File Paths for deduplicated material. The custodians and file
 7 paths of all documents removed as duplicates may be recorded in “All Custodians” and “All

 8 Paths” fields provided for the non-deduplicated document, delimited with semicolons.
 9          11.     Search Technology.
10          (a)     If a Party intends to use search terms to limit its collection, review, or production
11 of ESI, it shall include in its response to a request for production a table describing: (i) the

12 collections of ESI for which it proposes to use search terms; (ii) the search terms that it proposes

13 to use for each collection; and (iii) the computer software or technologies it proposes to use to

14 carry out the search in each collection. If the requesting Party wishes to obtain more information

15 about the proposed search or objects to some or all of the proposed search protocol, it must

16 notify the producing Party within 30 days.

17          (b)     Nothing in this paragraph obligates any Party to agree to perform an electronic
18 search or to accept the results of an electronic search as a sufficient response to a discovery

19 request.

20          12.     Third-Party Data. The Parties shall meet and confer before serving any subpoenas
21 in this matter on commercial e-mail providers, such as Google™ or Microsoft™, or any social

22 media companies such as Facebook™ or Twitter™.

23          13.     Privileged Materials Located in the Offices of Counsel. The Parties agree that, in
24 response to general discovery requests, the Parties need not collect any privileged or work

25 product material that is located in the offices, electronic devices, and electronic accounts of the

26 U.S. Department of Justice, U.S. EPA, Kampmeier & Knutsen PLLC, Katelyn Kinn or other


     C20-1746-JCC
     ORDER
     PAGE - 8
 1 staff attorney for Puget Soundkeeper Alliance, or Nossaman, LLP (collectively, “Offices of

 2 Counsel”). The Parties understand that such materials will not be produced or placed on a

 3 privilege log. This paragraph does not apply to any documents, ESI, or tangible things located

 4 outside of the Offices of Counsel, even if they are duplicates of materials located inside the

 5 Offices of Counsel. For example, if an attorney sends a privileged e-mail to an employee of a

 6 party, the copy of the e-mail located in Offices of Counsel need not be collected, but the copy of

 7 the e-mail received by the employee, along with any attachments, must be collected and placed

 8 on a privilege log (unless it falls into one of the categories exempt from privilege logging
 9 pursuant to Paragraph 34).

10                                        IV.     PROCESSING
11          14.     The Parties shall use reasonable efforts to process ESI for production in
12 accordance with Section VI of this Stipulation and Order. If a party identifies ESI that may be

13 responsive but that cannot be processed with reasonable effort, e.g., corrupt files or password-

14 protected files for which the password is not known, it shall promptly identify such ESI to the

15 requesting Party in a table that includes the following information: custodian name, filename,

16 and file path.

17          15.     The Parties need not extract and process embedded files as though they were
18 separate files, if the Parties are technically able to suppress the extraction of embedded files

19 during processing. After production, a receiving Party may request that native files be produced

20 for documents and ESI that appear to contain embedded files but for which the embedded files

21 are not fully viewable.

22                                           V.      REVIEW
23 A.       Technology Assisted Review.
24          16.     As of the date of this Stipulation, neither Party intends to use Technology
25 Assisted Review, such as predictive coding. If any Party wishes to use Technology Assisted

26 Review to determine whether documents are responsive or otherwise to limit the documents that


     C20-1746-JCC
     ORDER
     PAGE - 9
 1 it produces, it shall notify the other Parties and provide to them a proposed TAR protocol. The

 2 Parties shall then meet and confer in an attempt to negotiate an agreed-upon protocol. Unless

 3 otherwise ordered by the Court, the Parties shall not use TAR to determine whether documents

 4 are responsive or otherwise to limit the documents that it produces except in conformance with a

 5 written, agreed-upon protocol signed by counsel for the Parties.

 6 B.       502(d) Order.
 7          17.     This Order invokes Rules 16(b) and 26(c) of the Federal Rules of Civil Procedure,
 8 and Local Rule 26(f)(1)(H) of the Local Rules of Practice for civil proceedings before the United
 9 States District Court for the Western District of Washington, as well as the protections afforded

10 by Rule 502(d) of the Federal Rules of Evidence. Accordingly, the provisions in Rule 502(b) do

11 not apply to the disclosure of communications or information in discovery in this matter.

12          18.     The prosecution and defense of this action will require each Party to review and to
13 disclose large quantities of information and documents, including electronically stored

14 information, through the discovery process. As a result, page-by-page preproduction privilege

15 review would likely impose an undue burden on the Parties’ resources.

16          19.     Each party is entitled to decide the appropriate degree of care to exercise in
17 reviewing materials for privilege, taking into account the volume and sensitivity of the materials,

18 the demands of the litigation, and the resources that the party can make available. Irrespective of

19 the care that is actually exercised in reviewing materials for privilege, the Court hereby orders

20 pursuant to Rule 502(d) of the Federal Rules of Evidence that disclosure of privileged or

21 protected information or documents in connection with this litigation will not constitute or be

22 deemed a waiver or forfeiture—in this or any other federal or state proceeding—of any claims of

23 attorney-client privilege or work product protection that the disclosing Party would otherwise be

24 entitled to assert with respect to the information or documents and their subject matter.

25          20.     The Court further orders that because expedited or truncated privilege review is
26 likely necessary for the just, speedy, and inexpensive resolution of this matter, the disclosure of


     C20-1746-JCC
     ORDER
     PAGE - 10
 1 privileged or protected information or documents in discovery conducted in this litigation will be

 2 deemed unintentional, inadvertent, and compelled by order of this Court. Such disclosure will

 3 not constitute a waiver of the disclosing party’s right to claim any privilege or protection,

 4 including without limitation the deliberative process privilege, that would have applied to the

 5 information or documents or their subject matter but for the disclosure, provided only that the

 6 party disclaiming waiver employed procedures reasonably designed to screen out privileged

 7 materials.

 8          21.     Regardless of whether the procedures to screen out privileged materials were
 9 reasonable, the Parties shall not argue, in this forum or any other, that any privileges were

10 waived as a result of disclosures in this litigation.

11          22.     If a Party determines that it has produced a document upon which it wishes to
12 make a claim of privilege, the producing Party shall, within 14 days of making such

13 determination, give all counsel of record notice of the claim of privilege. The notice must

14 identify each such document and the date it was produced. If the producing Party claims that

15 only a portion of a document is privileged, the producing Party shall provide, along with the

16 notice of the claim of privilege, a new copy of the document with the allegedly privileged

17 portions redacted. Any party that complies with this paragraph will be deemed to have taken

18 reasonable steps to rectify disclosures of privileged or protected information or materials.

19          23.     If a Party identifies a document that appears on its face or in light of facts known
20 to the Party to be subject to another Party’s claim of privilege, the Party identifying the potential

21 claim of privilege is under a good-faith obligation to notify the Party holding the potential claim

22 of privilege. Such notification will not waive the identifying Party’s ability to subsequently

23 challenge any assertion of privilege with respect to the identified document. If the Party holding

24 the potential claim of privilege wishes to assert a claim of privilege, it shall provide notice in

25 accordance with Paragraph 22 above within five business days of receiving notice from the

26 identifying Party.


     C20-1746-JCC
     ORDER
     PAGE - 11
 1          24.     Upon receiving notice of a claim of privilege on a produced document, the
 2 receiving Party shall, in accordance with Fed. R. Civ. P. 26(b)(5)(B), promptly sequester the

 3 specified information and any copies it has and shall not use or disclose the information, except

 4 as provided by Fed. R. Civ. P. 26(b)(5)(B), until the claim is resolved. Copies of privileged

 5 documents or information that have been stored on electronic media that is not reasonably

 6 accessible, such as disaster recovery backup media, are adequately sequestered as long as they

 7 are not restored; if such data is restored, the receiving Party shall take steps to re-sequester the

 8 restored information. If the receiving Party disclosed the information before being notified, it
 9 shall take reasonable steps to prevent further use of such information until the claim is resolved.

10          25.     Notwithstanding the duties under Rule 26(b)(5)(B), absent an order expressly
11 stating otherwise, a party may make derivative use of, and may pursue leads suggested by, any

12 inadvertently produced privileged information known to the party before duty arose to return,

13 sequester, or destroy the privileged information. The receipt of inadvertently disclosed privileged

14 information shall not be the basis for disqualifying counsel from this action absent a showing of

15 bad faith in receiving the information.

16          26.     If a Party wishes to dispute a claim of privilege asserted under this Order, after the
17 Parties have met and conferred under L. R. Civ. P. 37 and Order regarding FRCP 26(f)

18 conference, initial disclosures, and joint status report ¶ 6, December 28, 2020, ECF No. 10, such

19 Party shall, within 14 days after the end the meet and confer, move the Court for an order

20 compelling disclosure of the information. The Party shall follow the procedures described in Fed.

21 R. Civ. P. 26(b)(5)(B) and shall not assert, as a ground for compelling disclosure, the fact or

22 circumstances of the disclosure. Pending resolution of the motion, the Parties shall not use the

23 challenged information for any other purpose and shall not disclose it to any person other than

24 those required by law to be served with a copy of the sealed motion.

25          27.     The Parties may stipulate to extend the time periods specified in Paragraphs 22,
26 23, or 26 above.


     C20-1746-JCC
     ORDER
     PAGE - 12
 1          28.     Nothing in this order overrides any attorney’s ethical responsibilities to refrain
 2 from examining or disclosing materials that the attorney knows or reasonably should know to be

 3 privileged and to inform the disclosing party that such materials have been produced.

 4          29.     The Party wishing to assert a claim of privilege retains the burden, upon challenge
 5 pursuant to Paragraph 26, of establishing the applicability of the claimed privilege.

 6          30.     This Order does not preclude a Party from voluntarily waiving any claims of
 7 privilege. The provisions of Rule 502(a) of the Federal Rules of Evidence apply when a Party

 8 uses privileged information to support a claim or defense.
 9 C.       Document Families
10          31.     The Parties may withhold small image files or extracted embedded files that are
11 unresponsive or irrelevant, even if other documents in the same Document Family are

12 responsive.

13          32.     The Parties shall not withhold documents or ESI on a claim of privilege merely
14 because other documents or ESI in the same Document Family are privileged.

15 D.       Privilege Log
16          33.     Embedded e-mails.
17          (a)     An e-mail requires only one entry on the privilege log regardless of the number of
18 embedded e-mails contained within the message body of the e-mail in question. For any e-mail

19 that appears on the privilege log, the author, recipient(s), subject, and date fields may be

20 populated with the metadata from the top-level message and is not required to include metadata

21 from any e-mail embedded in the message body.

22          (b)     If an e-mail contains both privileged and non-privileged communications, the
23 non-privileged communications must be produced, either by separately producing a copy of the

24 non-privileged communications embedded in the privileged communication, or by producing a

25 copy of the entire communication string with the privileged portions redacted.

26


     C20-1746-JCC
     ORDER
     PAGE - 13
 1          (c)     If an e-mail is withheld or any part of it is redacted for privilege, the privilege
 2 description on the privilege log must include the basis for withholding each embedded e-mail

 3 and the basis for each redaction.

 4          (d)     If an e-mail is produced with redactions, the redactions must not obscure the
 5 headers (from, to, subject, sent date) of any embedded e-mails, unless the identity or contact

 6 information of a person is the information that is privileged or protected.

 7          34.     The obligation to provide a log of privileged or work product materials pursuant
 8 to Rule 26(b)(5)(A) presumptively does not apply to:
 9          (a)     Communications exclusively between a party and its Offices of Counsel;
10          (b)     Work product created after November 25, 2020 by (i) Offices of Counsel; or (ii)
11 by an agent of Offices of Counsel other than a party or an employee of a party; or

12          (c)     Internal communications within (i) a law firm, (ii) a legal assistance organization,
13 (iii) a governmental law office, or (iv) a legal department of a corporation or another

14 organization.

15          35.     Deliberative Process Privilege Claims. The Parties agree that the United States’
16 assertion of deliberative process privilege may be made by first identifying documents withheld

17 as deliberative process privileged on the privilege log and, second, providing a declaration

18 supporting that assertion within 45 days after service of the privilege log.

19                                        VI.     PRODUCTION
20          36.     Procedures for Production: Unless stated otherwise in a written agreement signed
21 by two or more of the Parties to this litigation, the following procedures apply to producing

22 documents or ESI. Compliance with these procedures constitutes compliance with Federal Rule

23 of Civil Procedure 34(b)(2)(E) for this matter.

24          (a)     TIFF Plus Text Productions. Except as stated otherwise below, ESI being
25 produced by a Party shall be converted to 300 dpi, single-page, black-and-white (no shades of

26 gray) TIFF images using CCITT Group IV compression. Where color images are required by


     C20-1746-JCC
     ORDER
     PAGE - 14
 1 this order, the images shall be in the form of .JPG images. Each page must be branded with a

 2 unique Bates number, which must not be an overlay of the image. Unless otherwise agreed by

 3 the Parties, the TIFF images must be produced within a container file encrypted with the AES-

 4 256 encryption algorithm and sent via the Box.com web-based file sharing service or a USB hard

 5 drive, accompanied by: (1) an Opticon™ or IPRO® “cross reference file” which associates each

 6 Bates number with its corresponding single-page TIFF image file (or JPG image file for color

 7 images); and (2) a “text load file” containing each of the applicable metadata fields described in

 8 Appendix A in UTF-8 encoding. The text load file must contain Concordance® delimited text
 9 that will populate fields in a searchable flat database environment, containing one line for each

10 document. Nothing in this stipulation requires a Party to manually populate a metadata field in

11 Appendix A (other than “Custodian” and “MD5Hash”) if such fields cannot be extracted from a

12 document. The password for the encrypted production must be provided within a separate e-mail

13 from the encrypted data.

14          (b)     Paper documents:
15          (1)     Documents printed on paper that is larger than 11 x 17 inches may, at the
16 Producing Party’s discretion, be produced on paper. Documents produced on paper must be

17 produced as they are kept in the ordinary course of business or must be organized and labeled to

18 correspond to the categories in the request.

19          (2)     Documents printed on paper that is 11 x 17 inches or smaller must be scanned and
20 produced using the same means of encryption and method of transfer as described in 36(a)

21 above.

22          (c)     Word, WordPerfect, and PDF files.
23          (1)     For Word, WordPerfect, and PDF files, the text load file must contain a field that
24 identifies the file path of a text file containing the full extracted text from the document, unless

25 the document has been redacted during privilege review, in which case the text file may contain

26 OCR text. Text files must be provided in UTF-8 encoding.


     C20-1746-JCC
     ORDER
     PAGE - 15
 1          (2)     For Word, WordPerfect, and PDF files that contain comments, tracked changes,
 2 or hidden content that are not part of the ordinary text, the TIFF images must be generated based

 3 on how the document appears when first opened using view settings contained in the file. The

 4 receiving party has the option, after reviewing the produced TIFF image, to request the native

 5 file. A separate field must be produced that indicates whether a document contains comments,

 6 tracked changes, or hidden content, as referenced in Appendix A.

 7          (d)     Microsoft PowerPoint files must be must be produced in native file format in a
 8 separate folder on the production media. The text load file must contain a field that identifies the
 9 file path of the native file corresponding to each document, and the Parties must provide a

10 placeholder TIFF image that shows the name of the native file and has a Bates number.

11          (e)     E-mail.
12          (1)     If the producing party redacts any part of an e-mail before producing it, OCR text
13 may be provided in place of extracted text.

14          (2)     E-mail attachments must be processed as though they were separate documents,
15 and the text load file must include a field in which the producing Party identifies, for each e-

16 mail, the Bates range of any attachment;

17          (f)     Microsoft Excel files and other spreadsheets must be produced in native file
18 format in a separate folder on the production media. The text load file must contain a field that

19 identifies the file path of the native file corresponding to each document, and the Parties must

20 provide a placeholder TIFF image that shows the name of the native file and has a Bates number.

21 If an MS Excel or other spreadsheet file contains privileged text that must be redacted before

22 production, the producing party will image the redacted spreadsheet showing all non-privileged

23 visible and hidden columns, and provide OCR text for the file, or will use an industry standard

24 native redaction tool, such as Blackout or Exolution and produce the native redacted file along

25 with the metadata of the original, non-redacted file, and will provide a list of such native-

26 redacted files to the receiving party.


     C20-1746-JCC
     ORDER
     PAGE - 16
 1          (g)     Digital photographs that are .JPG image files must be produced in native file
 2 format in a separate folder on the production media. The text load file must contain a field that

 3 identifies the file path of the native file corresponding to each document, and the Parties must

 4 provide a placeholder TIFF image that shows the name of the native file and has a Bates number.

 5 Digital photographs that are non-.JPG image files may be produced in native file format on

 6 request, provided that the United States possesses the original native file and that it has not been

 7 converted and maintained at some point prior to collection in PDF format.

 8          (h)     Microsoft OneNote files may be converted to PDF files prior to processing,
 9 review, and production. The Parties need not collect or produce an entire OneNote notebook if

10 only certain sections or pages in the notebook are responsive.

11          (i)     GIS maps that are contained in a folder (with or without subfolders) may, at the
12 Producing Party’s discretion, be converted to a single ZIP file that contains all of the contents of

13 that folder, even if the folder contains certain files types (e.g., JPG images) that would ordinarily

14 be produced using different procedures pursuant to this Paragraph. The Producing Party must

15 provide a placeholder TIFF image that shows the name of the ZIP file and has a Bates number.

16 After production of the ZIP file, the receiving party may initiate a meet and confer about whether

17 any files contained with the ZIP file should be produced as separate documents with their own

18 Bates numbers.

19          (j)     With respect to any other kinds of electronic data, including data from databases,
20 CAD drawings, GIS data, videos, etc., the Producing Party may produce the ESI in native format

21 or a reasonably usable form, or may initiate a meet-and-confer to determine a reasonably useable

22 form for the production. If the file is not one of the types described above, the Producing Party

23 must provide a placeholder TIFF image that shows the name of the file and has a Bates number.

24 If the Parties have not agreed on a production format for the ESI prior to the production, then

25 Rule 34(b)(2)(E)(iii) shall not apply to the production.

26


     C20-1746-JCC
     ORDER
     PAGE - 17
 1           37.    The receiving party has the option, after reviewing a black-and-white TIFF image,
 2 to enquire whether the original document contained color and, if so, to request color .JPG

 3 images.

 4           38.    Except as stated above, a Party need not produce the same electronically stored
 5 information in more than one form.

 6                                 VII.   DISCOVERY LIMITATIONS
 7           39.    All limits on written discovery and depositions set forth in the Federal Rules of
 8 Civil Procedure, in local rules, or in orders of this Court remain in effect in this litigation, except
 9 as stated in this Order.

10           40.    For the purposes of Rule 26(d)(2)(B), the first 26(f) conference in United States of
11 America v. Electron Hydro, LLC took place on February 25, 2021 and the first 26(f) conference

12 and initial disclosures in consolidated case Citizens for a Healthy Bay, et al. v. Electron Hydro,

13 LLC will take place in June 2021 unless those deadlines are later moved. The Parties to this

14 Stipulation and Order hereby acknowledge that because discovery planning in Citizens for a

15 Healthy Bay’s and Puget Soundkeeper Alliance’s case against Electron Hydro, LLC will take

16 place later, some Parties to this Order may need to revisit some of the provisions of this Order at

17 that time; the Parties agree to meet and confer to resolve any discovery concerns that arise as a

18 result.

19           41.    Depositions.
20           (a)    Unless otherwise stipulated by the Parties, a party must obtain leave of Court
21 before taking a deposition if it would result in more than 14 depositions being taken under Rule

22 30 or 31 by the plaintiffs, or by the defendants. Depositions of witnesses providing a report

23 pursuant to Rule 26(a)(2)(B) will not be counted for purposes of this subparagraph.

24           (b)    Regardless of whether there is a request before the deposition is completed, a
25 deponent must be allowed 30 days after being notified by the officer that the transcript or

26 recording is available in which: (1) to review the transcript or recording; and (2) if there are


     C20-1746-JCC
     ORDER
     PAGE - 18
 1 changes in form or substance, to sign a statement listing the changes and the reasons for making

 2 them.

 3                                   VIII. EXPERT DISCOVERY
 4          42.     Each Party shall not pursue through discovery, trial subpoena or otherwise:
 5          (a)     Notes taken by a witness required to provide a report under Fed. R. Civ. P.
 6 26(a)(2)(B);

 7          (b)     Communications between a witness required to provide a report under Fed. R.
 8 Civ. P. 26(a)(2)(B) and a Party’s representative—including, but not limited to, another witness
 9 required to provide a report under Fed. R. Civ. P. 26(a)(2)(B)—regardless of the form of the

10 communications, except to the extent that the communications:

11          (1)     Relate to compensation for an expert’s study or testimony;
12          (2)     Identify facts or data that a Party provided and that the expert considered in
13 forming the opinions to be expressed; or

14          (3)     Identify assumptions that a Party provided and that the expert relied upon in
15 forming the opinions to be expressed.

16          43.     Expert Depositions. Except as provided in 33 U.S.C. § 1365(d), notwithstanding
17 Fed. R. Civ. P. 26(b)(4)(E), the Parties shall bear the costs of their own testifying experts in

18 responding to discovery, and shall not require the Party seeking discovery to pay the other

19 Party’s testifying expert any fee for the time spent in responding to discovery.

20          44.     Expert Productions.
21          (a)     Documents collected or created by a retained expert are within the possession,
22 custody, or control of the Party that has retained the expert. If documents collected by an expert,

23 and not created by or for that expert in connection with this matter, are responsive to a request

24 for production served during fact discovery, such documents must be produced during fact

25 discovery unless privileged. Documents created by or for an expert may be withheld, without

26 providing a privilege log, until the deadline described in subparagraph (c) below.


     C20-1746-JCC
     ORDER
     PAGE - 19
 1          (b)     Documents “considered” by expert for the purposes of Fed. R. Civ. P.
 2 26(a)(2)(B)(ii) means those documents that have been received, read, reviewed, or created by the

 3 expert for the purposes of forming the opinions set forth in the expert’s report but only if the

 4 expert actually relies upon in forming his or her opinion.

 5          (c)     Documents considered by a witness required to provide a report under Fed. R.
 6 Civ. P. 26(a)(2)(B) shall be produced within seven days after producing the witness’s report.

 7 Such documents shall be produced in accordance with the requirements of Section VI of this

 8 order, except that the Parties shall identify which witness(es) considered each document either in
 9 the load file produced along with the documents or in the witness’ report. However, the Parties

10 do not need to produce: (1) copies of documents that were previously produced in this matter,

11 provided that the Party identifies the documents by Bates number before the expiration of the

12 seven-day period described in this subparagraph; (2) copies of documents considered by experts

13 that are publicly available (e.g., published materials one might find in a library), unless it would

14 be less burdensome for the producing party to obtain a copy than it would be for the receiving

15 party, and the receiving party requests a copy after receiving the expert report. All such requests

16 shall be fulfilled within 10 days.

17          (d)     Notwithstanding the provision of Fed. R. Civ. P. 26(a)(2)(B)(iii), the experts’
18 disclosures under Rule 26(a)(2) need not include demonstrative exhibits the expert may use at

19 trial, provided that the facts and data supporting such trial demonstrative exhibits have been

20 disclosed in the experts’ report or in the documents considered by that witness. Each party agrees

21 to provide the other parties with copies of any demonstrative exhibits before they are used at

22 trial. The parties will seek to reach agreement on how long before trial demonstrative exhibits

23 must be exchanged. If the parties are unable to reach agreement, one or more parties may ask the

24 Court to set a deadline for exchanging copies of demonstrative exhibits.

25

26


     C20-1746-JCC
     ORDER
     PAGE - 20
 1                             IX.     MISCELLANEOUS PROVISIONS.
 2          45.      In the event that a non-party produces documents or ESI in response to a
 3 subpoena, the Party serving the subpoena shall make reasonable provision for prompt access to

 4 the produced materials by other parties.

 5          46.      Before filing any motion with the Court regarding electronic discovery or
 6 evidence, the Parties shall meet and confer in a good faith attempt to resolve such disputes.

 7          47.      Costs of Document Production. Except as provided in 33 U.S.C. § 1365(d), each
 8 Party shall bear the costs of collecting, processing, reviewing, and producing its own documents.
 9          48.      Effect of Order. The Parties’ agreement to this Order is without prejudice to the
10 right of any Party to seek an order from the Court to rescind or amend this Order for good cause

11 shown. Nothing in this Order abridges the rights of any person to seek judicial review or to

12 pursue other appropriate judicial action with respect to any discovery ruling made by the Court

13 in this matter.

14          49.      Integration/Appendices. The following documents is incorporated herein by
15 reference: “Appendix A” is a table describing the fields to be included in the databases produced

16 by each Party.

17          It is so ORDERED this 12th day of May 2021.




                                                           A
18

19

20
                                                           John C. Coughenour
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     C20-1746-JCC
     ORDER
     PAGE - 21
                                                     Appendix A:
                           Suggested Fields to Exchange in Databases of Discovery Materials


   Name of Field     Type of                                                               Contents
                      field            E-mail              Word Processing or            Spreadsheets               Digital Photos
                                                                  PDFs                                                                                Paper
 Bates Beg          Text       Bates number for the       Bates number for the       Bates number for the       The Bates number of        Bates number for the
                               TIFF image of the first    TIFF image of the first    TIFF image of the first    the placeholder page       TIFF image of the first
                               page                       page                       page, or, if                                          page
                                                                                     spreadsheets are not
                                                                                     TIFFed, the Bates
                                                                                     number of the
                                                                                     placeholder page
 Bates End          Text       Bates number for the       Bates number for the       Bates number for the       The Bates number of        Bates number for the
                               TIFF image of the last     TIFF image of the last     TIFF image of the last     the placeholder page       TIFF image of the last
                               page                       page                       page or, if                                           page
                                                                                     spreadsheets are not
                                                                                     TIFFed, the Bates
                                                                                     number of the
                                                                                     placeholder page
 Bates Beg Attach   Text       Bates number of the        Bates number of the        Bates number of the        Bates number of the        Bates number of the
                               first page of the          first page of the          first page of the          first page of the          first page of the
                               document family. Will      document family. Will      document family. Will      document family. Will      document family. Will
                               be blank if there are no   be blank if there are no   be blank if there are no   be blank if there are no   be blank if there are no
                               attachments                attachments                attachments                attachments                attachments
 Bates End Attach   Text       Bates number of the        Bates number of the        Bates number of the        Bates number of the        Bates number of the
                               last page of the           last page of the           last page of the           last page of the           last page of the
                               document family.           document family.           document family.           document family.           document family.
                               Will be blank if there     Will be blank if there     Will be blank if there     Will be blank if there     Will be blank if there
                               are not attachments        are not attachments        are not attachments        are not attachments        are not attachments
 Custodian          Text       The name of the            The name of the            The name of the            The name of the            The name of the
                               custodian from whom        custodian from whom        custodian from whom        custodian from whom        custodian from whom
                               the document was           the document was           the document was           the document was           the document was
                               collected.                 collected.                 collected.                 collected.                 collected.




C20-1746-JCC
ORDER
PAGE - 22
   Name of Field       Type of                                                             Contents
                        field            E-mail             Word Processing or           Spreadsheets              Digital Photos
                                                                    PDFs                                                                              Paper
 All Custodians       Paragraph   The name of the          The name of the           The name of the           The name of the           The name of the
                                  custodians from whom     custodians from whom      custodians from whom      custodians from whom      custodians from whom
                                  the document was         the document was          the document was          the document was          the document was
                                  collected but was        collected but was         collected but was         collected but was         collected but was
                                  removed as duplicates    removed as duplicates     removed as duplicates     removed as duplicates     removed as duplicates
                                  during processing.       during processing.        during processing.        during processing.        during processing.
 Sender Combined      Paragraph   “From” field             “Author” field            “Author” field            <blank>                   <blank>
 Addressee            Paragraph   “To” field               <blank>                   <blank>                   <blank>                   <blank>
 Combined
 CC Combined          Paragraph   “CC” field               <blank>                   <blank>                   <blank>                   <blank>
 BCC Combined         Paragraph   “BCC” field              <blank>                   <blank>                   <blank>                   <blank>
 Subject              Paragraph   “Subject” field          “Title” field             “Title” field             <blank>                   <blank>
 Email Sent Date      Date        The date and time the    <blank>                   <blank>                   <blank>                   <blank>
                                  message was sent
 Last Modified Date   Date        <blank>                  The last modified date    The last modified date    The last modified date    <blank>
                                                           and time of the file,     and time of the file,     and time of the file,
                                                           based on the file         based on the file         based on the file
                                                           system last modified      system last modified      system last modified
                                                           date or the internal      date or the internal      date or the internal
                                                           metadata field specific   metadata field specific   metadata field specific
                                                           to the file type.         to the file type.         to the file type.
 Message ID           Text        For e-mails in           <blank>                   <blank>                   <blank>                   <blank>
                                  Microsoft Outlook, the
                                  “Message ID” field;
                                  For e-mail stored in
                                  Lotus Notes, the
                                  UNID field
 Importance           Text        The level of             <blank>                   <blank>                   <blank>                   <blank>
                                  importance set on the
                                  e-mail (e.g. “High
                                  Importance”)




C20-1746-JCC
ORDER
PAGE - 23
    Name of Field    Type of                                                             Contents
                      field              E-mail           Word Processing or           Spreadsheets             Digital Photos
                                                                  PDFs                                                                              Paper
 Hash               Paragraph   The MD5, SHA-1, or       The MD5, SHA-1, or        The MD5, SHA-1, or        The MD5, SHA-1, or        <blank>
                                SHA-256 hash value       SHA-256 hash value        SHA-256 hash value        SHA-256 hash value
                                calculated based on      calculated when the       calculated when the       calculated when the
                                message body, header     file was collected (or,   file was collected (or,   file was collected (or,
                                (message date & time,    alternatively, when it    alternatively, when it    alternatively, when it
                                subject, author’s name   was processed into the    was processed into the was processed into the
                                and e-mail), recipients, review database)          review database)          review database)
                                and the combined hash
                                value of individual
                                hash values for each
                                attachment.
 File Name          Paragraph   <blank>                    The name of the file    The name of the file      The name of the file      <blank>
 File Size          Integer     The size (in bytes) of     The size (in bytes) of  The size (in bytes) of    The size (in bytes) of    <blank>
                                the e-mail, inclusive of the file                  the file                  the file
                                all attachments.
 File Extension     Text        The file extension of      The file extension of   The file extension of     The file extension of     <blank>
                                the e-mail.                the file.               the file.                 the file.
 Directory Path     Paragraph   The name of the folder The name of the folder The name of the folder The name of the folder The title of the folder
                                within the custodian’s     from which the file     from which the file       from which the file       in which the document
                                mailbox from which         was obtained,           was obtained,             was obtained,             was kept.
                                the email was              including the full      including the full        including the full
                                obtained, including the parent folder tree         parent folder tree        parent folder tree
                                full parent folder tree
 All Paths          Paragraph   The names of the           The names of the        The names of the          The names of the          <blank>
                                folders within each        folders from which the folders from which the folders from which the
                                custodians’ mailboxes file was obtained but        file was obtained but     file was obtained but
                                from which the e-mail was removed as               was removed as            was removed as
                                was obtained but was       duplicate during        duplicate during          duplicate during
                                removed as duplicate       processing.             processing.               processing.
                                during processing.
 Confidentiality    Text        Level of confidentiality assigned. May be populated with any of the following in accordance with the terms of a protective

 Level                          order:

                                Confidential
                                Highly Confidential
                                Attorneys’ Eyes Only
C20-1746-JCC
ORDER
PAGE - 24
   Name of Field    Type of                                                              Contents
                     field             E-mail             Word Processing or           Spreadsheets              Digital Photos
                                                                   PDFs                                                                           Paper
 Has_Hidden_Data   Text        <blank>                   Indicates whether the     Indicates whether the      <blank>                 <blank>
                                                         file contains             file contains hidden
                                                         comments, track           columns, rows, or
                                                         changes, or other         cells, track changes, or
                                                         hidden data.              other hidden data.
 Has_Redactions    Text        Indicates whether the     Indicates whether the     Indicates whether the      Indicates whether the   Indicates whether the
                               document is being         document is being         document is being          document is being       document is being
                               produced with             produced with             produced with              produced with           produced with
                               redactions.               redactions.               redactions.                redactions.             redactions.
 File_Path         Paragraph   <blank>                   The path to the native    The path to the native     <blank>                 <blank>
                                                         file on the production    file on the production
                                                         media (if it is being     media
                                                         provided)
 Text_Path         Paragraph   The path to the text      The path to the text      The path to the text       <blank>                 OCR Text
                               file on the production    file on the production    file on the production
                               media, consisting of      media, consisting of      media, consisting of
                               the text extracted from   the text extracted from   the text extracted from
                               the email. However, if    the file. However, if     the file. However, if
                               the file does not         the file does not         the file does not
                               contain text or if        contain text or if        contain text or if
                               redactions were made,     redactions were made,     redactions were made,
                               then OCR text shall be    then OCR text shall be    then OCR text shall be
                               provided.                 provided.                 provided.




C20-1746-JCC
ORDER
PAGE - 25
